


Amendment No. 2
to
Shareholders Agreement dated January 10, 2013, as amended by Amendment No. 1
dated July 31, 2013
regarding Nordic Bulk Holding Company Ltd., Bermuda
between and among
ST Shipping and Transport Pte. Ltd.
Bulk Fleet Bermuda Holding Company Limited
and
ASO 2020 Maritime Nordic Bulk Holding Ltd., as assignee and successor in
interest to
ASO 2020 Maritime, S.A.


As of December 15, 2015
This Amendment No. 2 to Shareholders Agreement dated January 10, 2013 (the
"Agreement") is made as of December 15, 2015, by and between:
(1)
ST Shipping and Transport Pte. Ltd. of 1 Temasek Avenue, #34-01 Millenia Tower,
Singapore 039192 ("STST");

(2)
Bulk Fleet Bermuda Holding Company Limited of Third Floor, Par La Ville Place,
14 Par La Ville Road, Hamilton, HM08, Bermuda ("BFB"); and

 
(3)
ASO 2020 Maritime Nordic Bulk Holding Ltd. of Trust Company Complex, Ajeltake
Road, Ajeltake Island, Majuro, Marshall Islands MH96960, as assignee and
successor in interest to ASO 2020 Maritime S.A. ("ASO 2020").



WHEREAS:
a.STST, BFB and ASO 2020 (collectively the “Shareholders”) are shareholders of
Nordic Bulk Holding Company Ltd. (the “Company”);
b.The Shareholders are party to, inter alia, that certain Shareholders Agreement
dated January 10, 2013, as amended by Amendment No. 1 dated July 31, 2013,
entered into between, among others, the Shareholders (the “Shareholders
Agreement”);
c.The Shareholders desire to amend the Shareholders Agreement to conform to
certain agreed changes;
d.In accordance with, inter alia, the Shareholders Agreement, each of the
Shareholders has made available certain loans to the Company on or about the
following dates and in the stated amounts (the “Shareholder Loans”):
•January 10, 2013     US$ 12,683,333.33
•March 18, 2013     US$ 2,173,333.33
•June 18, 2013         US$ 2,173,333.33
•May 28, 2014     US$ 1,187,500.00
•August 6, 2014     US$ 1,187,500.00
•October 3, 2014          US$     754,167.00
•October 30, 2014    US$ 1,086,667.00
•December 15, 2014    US$ 1,254,167.00
•January 8, 2015    US$ 1,253,334.00
•September 8, 2015    US$ 1,086,667.00
•November 12, 2015 US$ 1,086,667.00
e.The Shareholders desire to convert the Shareholder Loans into ordinary shares
of the Company by discharging all of the Company’s obligations pursuant to the
Shareholder Loans through the issuance of additional ordinary shares of the
Company at par value, with the number of additional shares equal to the
outstanding principal of such Shareholder Loans (the “Equity Conversion”).
Following the Equity Conversion the Shareholders’ Loans shall be terminated;
f.The Shareholders further desire to amend the Shareholders Agreement with
respect to the foregoing.
NOW, THEREFORE, in exchange for the mutual premises and consideration set forth
herein, the sufficiency and receipt of which is hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:
1.
All references in the Shareholders Agreement to “Glencore International plc”,
“Glencore Xstrata plc” and “Glencore Xstrata International plc” are deleted and
replaced with “Glencore plc” due to a change of name.

2.
The Company shall cause the increase of its authorised shares by 90.000.000
ordinary shares of par value of one (1) US Dollar each.

The Company will issue to each shareholder (i.e. STST, BFB and ASO 2020)
25,926,669 shares issued at par value for one (1) US ($) each for a total
consideration of $25,926,669 for each of the above named Shareholder. The
balance of the authorised shares (i.e. 12,219,993 shares) will remain unissued
until further agreement between all the parties hereto.
In lieu of a cash payment to the Company each of the Shareholders agrees to set
off an equivalent amount of the Shareholders Loans it has granted to the Company
which will be fully discharged against the delivery of a share certificate of
25,926,669 shares of one (1) US $ each issued at par to such shareholder.
3.
Clause 1.1 (Definitions) is amended as follows:

a.
Add “ASO Maritime means ASO 2020 Maritime Ltd., a company organized and existing
under the laws of the Republic of the Marshall Islands whose registered office
is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall
Islands MH96960”.

b.
Amend Existing DVB Loan by adding at the end of the definition “as same may be
amended or refinanced from time to time, including the loan agreement entered
into between Bulk Nordic Odin Ltd., Bulk Nordic Olympic Ltd., Bulk Nordic
Odyssey Ltd., Bulk Nordic Orion Ltd., and Bulk Nordic Oshima Ltd., as joint and
several borrowers, and DVB Bank SE as agent and security trustee, dated January
28, 2015, as amended and restated on September 25, 2015 in the principal amount
of $91,500,000”.

4.
All references in Clauses 3.26 and 3.31 of the Shareholders Agreement to “ASO
Holdings”, “Cartesian”, and “Cooper”, either separately or collectively, are
deleted and replaced with “ASO Maritime”.

5.
Clause 3.25 of the Shareholders Agreement is amended in its entirety to read as
follows:

“3.25
Pursuant to the terms and conditions of the Shipbuilding Contracts, the relevant
Subsidiaries of the Company will be required to pay Sumitomo Corporation cash
deposits equal to 40% of the purchase price of the relevant Vessel at certain
dates prior to the delivery of such Vessel. In order to fund the payment of
deposits due to Sumitomo Corporation by the Subsidiaries pursuant to the
Shipbuilding Contracts, each Party hereby agrees to subscribe for additional
ordinary shares in the Company with a par value equal to (i) the product of (x)
its pro rata shareholding percentage as at the due date of a deposit multiplied
by (y) the amount of such deposit, no later than one (1) week prior to the due
date of each relevant deposit. The Company shall on - lend the proceeds of such
share subscriptions to the relevant Subsidiary. The first instalment under the
Shipbuilding Contracts has been funded with additional Shareholder Loans in
accordance with the Subscription Agreement.”

6.
Clause 3.26 of the Shareholders Agreement is amended in its entirety to read as
follows:

“3.26
Pursuant to the terms and conditions of the Shipbuilding Contracts, the relevant
Subsidiaries of the Company will be required to pay Sumitomo Corporation 60% of
the purchase price of the relevant Vessel upon delivery of the Vessel. In order
to fund this final payment instalment, the Company and its Subsidiaries intend
to borrow the required funds from third party financial institution/s pursuant
to loan agreement/s containing terms and conditions acceptable to the Parties.
Glencore and Glencore plc on one hand, Bulk Partners (Bermuda) Ltd. on the other
and ASO Maritime on the third hereby agree to guarantee the amounts due and
owing to such third party financial institution/s on a several basis reflecting
the pro rata shareholding percentages in the Company inter se of STST, BFB and
ASO 2020, respectively. For the avoidance of doubt, the obligation to guarantee
includes, but is not limited to, the Existing DVB Loan and any other Financing
Agreement as defined in Clause 3.31(b) herein. To the extent that the required
funds for the final payment instalment cannot be borrowed from third party
financial institution/s on terms and conditions acceptable to the Parties, each
of the Parties hereby agrees that it shall fund its pro rata share of the final
instalment via a subscription for additional ordinary shares with a par value
equal to its pro rata share of the final instalment until such time as third
party borrowing is available on terms acceptable to all Parties.” .

a.
Clause 3.27 of the Shareholders Agreement is amended in its entirety to read as
follows:

“3.27
Any further funding requirements of the Company and its Subsidiaries shall be
shared by the Parties on a pro rata basis in accordance with each of the
Parties' then outstanding percentage ownership of ordinary shares as at the date
of such funding, provided that all Parties agree in accordance with Clause
5.1.(t) herein. The Parties shall agree from time to time the amount and timing
of any funding requirements of the Company, and such funding shall take the form
of a subscription for additional ordinary shares to be issued by the Company,
unless otherwise agreed in writing by all of the Parties.

b.
Clause 3.28(b) of the Shareholders Agreement is amended in its entirety to read
as follows:

“3.28(b)
additional funds are needed for the sole purpose of paying the operating
expenses of the Vessels (including drydock expenses) as previously approved by
the Parties in accordance with the Annual Budget

each Shareholder shall be required to, and shall, provide additional funds in
the form of a subscription for additional ordinary shares in the Company to cure
that default or shortfall, with the par value of such shares being equal to the
product of (i) such amount required to cure such default or shortfall, and (ii)
such Shareholder’s then outstanding shareholding percentage at the time such
additional funds are required to be paid.”
c.
Clause 3.29 of the Shareholders Agreement is deleted in its entirety.

d.
Clause 3.30 of the Shareholders Agreement is amended in its entirety to read as
follows:

“3.30
To the extent a Party does not fund within the time set forth in the relevant
notice the full amount of its pro rata share of any agreed funding amount as set
forth in clauses 3.25, 3.26, 3.27 and 3.28, then each Party agrees that any such
failure to fund shall constitute a substantial breach of such Party's
obligations under this Agreement for purposes of clause 12.7 hereof.”

e.
In addition to the amendment set forth in Paragraph 3 hereof, Clause 3.31 of the
Shareholders Agreement is amended as follows: delete the paragraph beginning
“For the avoidance of doubt” and all text through the remainder of Clause 3.31
ending in “…Appendix 4 hereto”, and replace with:

“For the avoidance of doubt, the obligation to indemnify applies to any
Guarantee Payments in respect of any Financing Agreement, regardless of whether
the Indemnifying Party is a party to any such Financing Agreement or not”.
f.
All other terms and conditions of the Shareholders Agreement shall remain
un-amended and in full force and effect.

g.
This Agreement may be signed in counterparts, and all such counterparts taken
together shall constitute one integrated agreement.

IN WITNESS WHEREOF this Amendment No. 2 to the Shareholders Agreement has been
executed and delivered by a duly authorized representative of each of the
Shareholders on the day and year first above written.
SHAREHOLDERS OF THE COMPANY:
ST SHIPPING AND TRANSPORT PTE. LTD.


/s/ Richard Dumpleton      /s/ Anders Mogensen
Name: Richard Dumpleton     Name: Anders Mogensen
Title: Director             Title: Director


BULK FLEET BERMUDA HOLDING COMPANY LIMITED


/s/ Deborah L. Davis
Name: Deborah L. Davis
Title: Director








ASO 2020 MARITIME NORDIC BULK HOLDING LTD., as assignee and successor in
interest to ASO 2020 MARITIME S.A.
/s/ John Ionnidis            /s/ Michael Gialouris
Name: John Ionnidis        Name: Michael Gialouris
Title: Director            Title: Director


ACKNOWLEDGED AND AGREED:
BULK PARTNERS (BERMUDA) LIMITED


/s/ Arthur E. M. Jones                    
Name: Arthur E. M. Jones
Title: Director


NORDIC BULK CARRIERS A/S


Mads Boye Petersen        
Name: Mads Boye Petersen
Title: Managing Director


ASO HOLDINGS S.A.


/s/ John Ionnidis            /s/ Michael Gialouris
Name: John Ionnidis        Name: Michael Gialouris
Title: Director            Title: Director


COOPER INVESTMENT FUND LLC


/s/ Adam Murphy                    
Name: Adam Murphy
Title:


MARITIME ACQUISITION INVESTMENT LLC


/s/ Adam Murphy                    
Name: Adam Murphy
Title:


PANGAEA TWO LP


/s/ Peter Yu                    
Name: Peter Yu
Title: President of Pangaea Two Admin GP, LLC, the General Partner of Pangaea
Two GP, LP, the General Partner of the signatory


PANGAEA TWO ACQUISITION HOLDINGS II, LIMITED


/s/ Paul Hong                    
Name: Paul Hong
Title: Vice President


GLENCORE INTERNATIONAL AG


/s/ Kenneth Klassen        /s/ Tor Peterson        
Name: Kenneth Klassen        Name: Tor Peterson
Title: Officer            Title: Officer




GLENCORE PLC
/s/ John Burton                    
Name: John Burton
Title: Company Secretary


